On the 19th day of May, 1939, an opinion was adopted by this Court in habeas corpus proceeding which granted Pearl Seay his liberty from a judgment of conviction entered by the Circuit Court of Union County, Florida, for the crime of larceny, during the period necessary to dispose of the same by this Court on appeal, it having been made to appear that a commitment based on the aforesaid judgment had issued and Pearl Seay had been taken into custody of the law at a time when the said judgment of conviction was fully superseded.
Since the adoption of the aforesaid opinion, it has been brought to the attention of this Court in the form of a certificate of the Clerk of the Circuit Court of Union County, Florida, under date of July 10, 1939, that a change in the security of the supersedeas bond had occurred and that the said Pearl Seay is now at large and the supersedeas bond previously given by him is wholly inadequate and fails to meet the requirements of the law;
It is therefore ordered by this Court, sua sponte, that the said Pearl Seay be immediately taken into the custody of the law and that a commitment to the State prison be issued on the aforesaid judgment of conviction, provided a supersedeas bond be by him not given and approved by the Clerk of the Circuit Court of Union County, Florida, conditioned as required by law and with such sureties as meet all lawful requirements.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur. *Page 293